Citation Nr: 0309352	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  98-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION 

The veteran had active service from June 1971 to March 1972.
A historical review of the evidence shows this appeal is 
before the Board of Veterans' Appeals (Board) from a July 
1998 determination of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder since a prior Board decision in February 
1996.  

In February 1999 the Board determined that evidence received 
since the final February 1996 decision wherein the Board 
denied service connection for an acquired psychiatric 
disorder was new and material, and the claim for service 
connection was reopened.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder was remanded to the RO for 
additional development and a de novo review of the evidence.  
Following the development of the claim including special VA 
psychiatric examinations in March 1999 and July 2002, the RO 
continued the denial of the veteran's claim.  The RO 
furnished the veteran and his representative a supplemental 
statement of the case (SSOC) in August 2002.  The case was 
returned to the Board.

The Board undertook additional development on the issue of 
the reopened claim of entitlement to service connection for 
PTSD with depression pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (38 C.F.R. § 19.9(a)(2)).  
A March 2003 addendum to a July 2002 VA psychiatric 
examination report was added to the record.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(CAVC) for additional development or other appropriate action 
must be handled in an expeditious manner.  


See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the pendency of the veteran's claim, the United States 
Court of Appeals for the Federal Circuit (CAFC) overturned 
and vacated some parts of the development regulations.  See 
Disabled American Veterans et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The CAFC held that:

38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional 
evidence without having to remand the 
case to the AOJ for initial consideration 
and without having to obtain the 
appellant's waiver.  That is contrary to 
the requirement of 38 U.S.C. § 7104(a) 
that "[a]ll questions in a matter which 
. . . is subject to decision by the 
Secretary shall be subject to one review 
on appeal to the Secretary."  Moreover, 
we hold that 38 C.F.R. § 19.9(a)(2)(ii), 
which requires the Board "to provide the 
notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days 
to respond to the notice," is invalid 
because it is contrary to 
38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

3.  The RO should review the record 
including evidence received following 
issuance of the SSOC in August 2002 and 
readjudicate the issue of entitlement to 
service connection for PTSD with 
depression.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a summary of the 
evidence and applicable laws and regulations pertaining to 
the claim currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


